       Case 2:19-cv-04228-GAM   Document
                        UNITED STATES    13 Filed
                                      DISTRICT    12/18/19 Page 1 of 14
                                               COURT
                                           for the'}
                              Eastern District of Pennsylvania

ANDREW R. PERRONG                      )
           Plaintiff                   )
                                       )
                ~                      )                         Civil Action No. 19-4228
                                       )
REWEB REAL ESTATE LLC (''REWEB'); KYLE )
MCLAUGHLIN; NICHOLAS UMMARINO & DOES I )
                                                                       ANSWER     FILED
THROUGH 100, INCLUSIVE                 )                                                      9
          Defendants                   )

                               ANSWER TO CIVIL ACTION

          We the defendants, KYLE MCLAUGHLIN, NICHOLAS UMM/\
REWEB REAL ESTATE, LLC ("defendants") respectfully answer Andre
Plaintiff's Civil Action as follows:



1. We the Defendants deny all allegations in paragraph 1. REWeb Real Estate is a
Real Estate Brokerage servicing clients throughout Southwest Fforida assisting them in
purchasing and selling real estate. REWeb does not, nor has ever owned any real
property as a company. The plaintiff's labeling of our potential clients as "victims" is
defamatory and discriminative.

2. We the Defendants deny all allegations in paragraph 2. REWeb contacts potential
clients only within our immediate market that the company is actually licensed to                 "   .. .....
service. Any contact with individuals outside of this jurisdiction is a rare occurrence and
considered accidental - This is covered by our "Do Not Call Policy" which we keep and
distribute to all associates within the company as well as advertise to the public on our
website. Please see "Exhib\t A" attached to this response.

3. We the Defendants deny all allegations in paragraph 3. To sustain a "common fact
pattern" plaintiff would have to have access and proof of other occurrences in which
individuals on the DNC list have been "illegally contacted" by our associates and/or the
company; which he did not provide.

                                             II

4 & 5. We the Defendants deny all allegations in paragraphs 4-5. Respectfully, the
court does not have jurisdiction upon the defendants as the company is based, licensed
and exclusively operates only in Southwest Florida and only does business with
homeowners within the aforementioned area. Plaintiff is located in Jenkintown,
Pennsylvania and does not own real property in Southwest Florida.

                                             III

6. We the Defendants agree with allegations in paragraph 6

7. We the Defendants deny all allegations in paragraph 7. The location and name of the
company is accurate, however, REWeb Real Estate is a Real Estate Brokerage
servicing clients throughout Southwest Florida assisting them in purchasing 8:nd selling
        Case 2:19-cv-04228-GAM Document 13 Filed 12/18/19 Page 2 of 14
real estate. REWeb does not, nor has ever owned any real property as a company. For
the plaintiff to call our potential clients "victims" is defamatory and discriminative

8. We the Defendants deny all allegations in paragraph 8. While Kyle McLaughlin owns
and operates REWeb, the statement herein is completely defamatory and discriminative
that may cause harm to the company's legal operations of brokering real estate
services.

9. We the Defendants deny all allegations in paragraph 9. I, Nicholas Ummarino,
Defendant in the above action deny all allegations against me. I am an independent
contractor licensed with REWeb Real Estate, LLC. I was asked by my broker Kyle
McLaughlin to intercept incoming leads of which I was the initial point of contact with the
plaintiff thereafter I transferred the call to Kyle McLaughlin Defendant. That was my only
communication with the plaintiff. Furthermore, I had no knowledge of this complaint prior
to receiving service of the summons. My broker Kyle McLaughlin Defendant failed to
notify me of any prior communication he had with plaintiff.

10 & 11. We the Defendants deny all allegations in paragraphs 10-11. These
statements are completely false, assumptive and lack any substantial evidence to be
considered. REWeb is not in the business of purchasing homes and cannot even
remotely be compared to the plaintiff's citations and comparisons.

12. We the Defendants deny all allegations in paragraph 12. Once again, there's no
evidence or proof to this claim.

13. We the Defendants deny all allegations in paragraph 13. Once again, there's no
evidence or proof to this claim.

14. We the Defendants deny all allegations in paragraph 14. Once again, there's no            '
evidence or proof to this claim

15. We the Defendants agree with allegations in paragraph 15

16 &17. No response is needed for paragraphs 16-17

                                            IV

18. We the Defendants deny all allegations in paragraph 18. There was only one text
message sent to the plaintiff directly, there was never any use of a "robo-dialing system"
and there is no evidence of such a device being used to contact the plaintiff. This
allegation is unsubstantiated, lacks proof and merit.

19. We the Defendants deny all allegations in paragraph 19. This is not an SMS code,
this is a phone number.

20. We the Defendants deny all allegations in paragraph 20. Once again, this is not an
SMS code, this is a phone number and there is absolutely no evidence to the claim.

21. We the Defendants deny all allegations in paragraph 21. The Defendants have
never used such a service and it is unclear how plaintiff came to this conclusion without
proof.

22. We the Defendants deny all allegations in paragraph 22. This is not a service
REWeb or any of its associates use, or have ever used.
       Case 2:19-cv-04228-GAM Document 13 Filed 12/18/19 Page 3 of 14
23. We the Defendants deny all allegations in paragraph 23. This is irrelevant to
REWeb as the company does not, and has never used this service.

24. We the Defendants deny all allegations in paragraph 24. To say these "facts"
support the plaintiff's allegations is completely trivial, with no proof or merit that the
company used such services to inadvertently contact the plaintiff.

25 - 29. We the Defendants deny all allegations in paragraphs 25-29. This was one text
message, not three. It is not within a sender's control if the receiver's cell phone
provider delivers the message as a whole, or in parts.

30. We the Defendants agree with allegations in paragraph 30. This further proves that
the message was sent to the plaintiff in error, as it was intended for the owner of the
property located at 1425 NW 8th P!- in Cape Coral, FL, Devin Hotsko.

31. We the Defendants deny all allegations in paragraph 31. Once again, for the
plaintiff to call our potential clients "victims" is defamatory and discriminative.
Furthermore, there is no tangible reason for an individual to be "bewildered" by a simple
text message, especially when said text message has been received by an incorrect
party, unintentionally.

32. We the Defendants def)y all allegations in paragraph 32. First, the personalized
message was addressed t0 "Devin", which plaintiff admits, therefore to say the message
has "impersonal nature" is incorrect and gives no proof or evidence that said message
was "sent en masse to hundreds, thousands, or potentially millions of victims" This is
one of many examples of the plaintiff attempting to dramatize and use frivolous
statements to support and add emphasis to his claim.

33. We the Defendants agree with allegations in paragraph 33. Plaintiff responded to
the message, which read "I might be interested? What real estate company are you with
and what is your offer?" therefore pretending and misrepresenting himself to be the
owner of 1425 NW 8th PL Cape Coral, FL and baiting the sender to respond by
providing information for the sole purpose of creating this malicious and fictitious claim
for personal monetary gains.

34. We the Defendants deny all allegations in paragraph 34. The plaintiff consented to
the response by misrepresenting himself and asking for information for the sole purpose
of harming the defendants.

35. We the Defendants deny all allegations in paragraph 35. The email response to the
plaintiff included a link to our website which provides a copy of our Do-Not-Call Policy,
which can be found at the footer of every page on the company website, www.reweb.us

36. We the Defendants deny all allegations in paragraph 36. The company and its
representatives take the DNC policies and all laws very seriously and are provided with
a copy of the same DNC policy seen on the company website. This claim lacks
evidence to substantiate.

37. We the Defendants deny all allegations in paragraph 37. The sole purpose of the
plaintiff's call was an attempt to extort money from the defendant in exchange for
"dropping the case" the plaintiff demanded to be paid $7,000.00 USO immediately and
threatened that the settlement amount "would only go up" if defendant did not
immediately agree to the proposed terms before disconnecting the call. This fact is
further Case  2:19-cv-04228-GAM
         substantiated               Document
                       by an email later         13 plaintiff,
                                         sent by the  Filed 12/18/19   Page 4 of
                                                               Andrew Perrong   in 14
                                                                                   which he
states "You are wrong. I know you are wrong. I have case law to prove that you are
wrong. You will not win. You are the one that is wasting your time by relying on
inaccurate and outdated sources about the tcpa. You need a lawyer. $7,000 gets this
case settled. I told you that the amount would go up when I hung up on the phone.
That's as good as it's going to get, as good as it's ever going to get, and is the best offer
in all possible worlds." Evidence of such email is provided in "Exhibit 8" attached to this
response.

38. We the Defendants deny all allegations in paragraph 38. Defendant does not, nor
has ever used Twilio services. Plaintiff's citations, specifically
https://rewebventures.com/areas-of-work, have nothing to do with the business that
REWeb Real Estate, LLC conducts, therefore this claim lacks evidence to substantiate.

39. We the Defendants deny all allegations in paragraph 39. No such demonstrations
have been made, no proof has been provided and furthermore, this claim lacks
evidence to substantiate.

40. We the Defendants deny all allegations in paragraph 40. Plaintiff has provided no
evidence that his cell phone service is charged "per text"

41. We the Defendants deny all allegations in paragraph 41. Messages were not
placed using an automatic telephone dialing system and Plaintiff has provided no
substantiated proof to believe otherwise.

42. We the Defendants deny all allegations in paragraph 42. Irrelevant to this case as
plaintiff was reached in error.

43. We the Defendants deny all allegations in paragraph 43. This is yet another
example of the plaintiff attempting to dramatize and use frivolous statements to support
and add emphasis to his claim. None of the claims in which plaintiff states that he was
"harmed" hold any merit nor have been supported by any evidence.

44. We the Defendants deny all allegations in paragraph 44. "Adequately" is a
subjective term as plaintiff misrepresented himself by pretending to be Devin Hotsko
and acted with the sole intent to damage and harm the defendants financially. The very
basis of this suit would have been completely avoided, had the plaintiff simply identified
himself as an incorrect party to the message.

45. We the Defendants deny all allegations in paragraph 45. Irrelevant to this case as
plaintiff was reached in error.

46. We the Defendants deny all allegations in paragraph 46. Plaintiff was reached in
error and unintentionally. Furthermore, messages were not placed using an automatic
telephone dialing system and plaintiff has provided no substantiated proof to believe
otherwise.

47. We the Defendants deny all allegations in paragraph 47. This is not relevant to this
case, furthermore, the case law provided by the plaintiff does not support nor hold any
relevance to the actions taken by plaintiff to obtain further information from the
defendant. It is very clear that plaintiff did not simply "press 1" to continue
communications, instead, he chose to pretend to be an individual and member of the
public that he very clearly is not in order to build his case.
        Case 2:19-cv-04228-GAM Document 13 Filed 12/18/19 Page 5 of 14
48. We the Defendants agree with allegations in paragraph 48. This is further proof that
the plaintiff was reached in error and unintentionally.

49. We the Defendants deny all allegations in paragraph 49. Based on the above facts
and responses.



     WHEREFORE, Defendants pray for relief against the Plaintiff as follows:

      1.   That the case be dismissed due to lack of evidence.

      2.   For reimbursement of expenses and time involved in this action.

      3.   For any and all other relief that the court deems just and fair.




      This 16th day of December 2019.

                                        Respectfully submitted,




                                           yle Mclaughlin, Broker
                                          Defendant, ro Se




                                          Nicholas Ummarino, Realtor
                                          Defendant, Pro Se
 '
12/13/2019              Case 2:19-cv-04228-GAM Document
                                                   DO NOT13
                                                         CALLFiled
                                                             POLICY12/18/19
                                                                    : RI::.Web Page 6 of 14


                                                                Exhibit A




                                                         .
                       DO NOT CALL POLICY




                 DO NOT CALL Policy
                 REWeb Real Estate. LLC
                 Established April 1st. 2019


                 DO NOT CALL POLICY AND PROCEDURE


                 It is the policy of REWeb Real Estate. LLC to fully comply with all applicable "Do Not
                 Call" laws and regulations regarding wired and wireless telephone communications
                 (whether by live. artificial or prerecorded voice. telephone facsimile machine.
                 computer or otherwise) to any covered telephone line or number. In a good faith
                 effort to so comply and to provide consumers with an opportunity to exercise their
                 "do not call" rights. the Firm hereby establishes. and will
                 implement. the following procedures


                 (1)   No representative of the Firm shall initiate any telephone solicitation. as defined by
                 law. to any residential telephone subscriber before the hour of 8 oo a.m or after goo
                 pm <local time at the called party's location)



https /ire""eb us/dnc-pohcyt                                                                                    115
12/13/2019                   Case 2:19-cv-04228-GAM Document   13POLICY
                                                      DO NOT CAIL  Filed   12/18/19 Page 7 of 14
                                                                        ' REWeb




                (2) The F,rm shall maintain a "company-specific" do not call list a'1d shall promptly
                honor a request to be otaced on the company do not call list w1th1n a reasonable
                t,me of such request not to exceed 3 bus:ness days from the date of sa:d request
                Each entry on such "company-specific' do not call l:st shall be retained for at least
                five   (5)    years or unt:l the requester makes a further written request to be deleted from
                said list The Company-specific do not call list shall be read:ly ava1~able for every
                company representative w1th1n the co"T:par.y·s lead database ard/or upon reqJost to
                an adm1nistr ator or officer of tho company


                (3)   The Firm shall periodically purchase or otherwise obtain from the Do Not Call
                Adm1n1st•ator not less frequently thar: every th•ee months or such lesser t:me as
                maybe
                proscribed by Law. the applicable National Do Not Call database for the area 1n which
                the Firm makes telephone sol1c tat1ons for the purpose of compliance with the "do
                not call" provisions of state and fode~ al law A copy of tro National Do Not Call
                database shall be readily available for every company representative w:thin tho firm's
                training material ar.d or upon request to an adm1n1st•ator or officer of the company


                (4) Pnor to making any telephone sol1c1tat1on a representative of the F·rm shall check
                both the "company-specific" do not call list and eitr.er the most recent applicable Do
                Not Call National database or the F1;m·s download of th:s database to ersure that no
                call :s placed to a res1dent:al telephone subscriber [!Sled therein unless (a) the Firm
                has the subscnber's prior express permission. evidenced by a signed written
                agreement which states that the consumer agrees to the contact by the F:rm and
                includes the telephone number to wh:ch the call may be placed. Cb) the company
                representative making the call has a personal relat,onsr1p with the rec,p1ent of the
                call Ca personal relat1onsh:p means that the person called 1s personally knowr to the
                calle•) or (c) for all calls pr:or to April 1st 2019. the Firm has an "established business
                relat1onsh1p" as defined by Law. which 1s such to create an expectation on the part of
                the consumer that a particular company will call them


                (Continued on Page 2)


                An established business relat:onship w:th one company may extend to an affiliate of
                that company 1f tre consumer wolild reasonably expect the affiliate to be included as
                part of the relat:onsh:p The test 1s tho reasonable expectation of the consumer as to




https /lreweb us/dnc-pohcy/                                                                                     215
 '
12/13/2019              Case 2:19-cv-04228-GAM Document
                                                   DO NOT13
                                                         CALL Filed
                                                              POLICY12/18/19
                                                                    I RbWeb  Page 8 of 14


                which company could call them. An established business relationship means the firm
                has closed a transaction or completed a purchase with the telephone subscriber
                within 18
                months prior to making tho call or an 1nqu1ry or application has been made by the
                consumer to the Firm or its representatives w1th1n three months pr:or to the maki'7g
                of the call. An application or ,nqu,ry must be of such a nature that the consumer
                would expect to receive a call from the Firm The representative of the Firm shall also
                check any applicable "cease-and-desist'' list :ssued p_;rsuant to Real Property Law
                ·442-h(2) and shall not call a residential telephone number on the cease-and-desist
                l:st


                (5)    No representative of the F:rm shall use any technology to dial a telephone
                number for the purpose of determ1n,ng whether the line 1s a fax or voice line nor use
                an automatic telephor.e dialing system or art1fic,al or pre-recorded message 1n any
                call made to a wireless telephor.e number The use by any representative of the Firm
                of any artificial or pre-recorded messages del!vered by an automatic telephone
                d1al1ng system shall 1dent1fy the Firm and the Firm's telephone number or address
                No representative of the Firm shall use any system which blocks the transmission of
                caller ID information All representatives of the F1rm (whether employees or
                independent contractors) shall advise the Broi<.er 1n wr:t1ng of the fact that such a
                system is being used


                (6) In order to comply with all applicable do not call laws and the F1rm·s license l~w
                duty to supervise affiliated licensees. each representative of the Firm shall undergo
                penod1c training as to the applicable law regarding telephone solic1tat1ons. 1r.ctud1ng
                a review of the applicable rules regarding do not call restrictions. and shall be
                subject to discipline. up to and including termination. for <Jny failure to participate i'1
                such training and any failure to comp:y with the Firm·s Do Not Call Policy an.d
                Procedures. as well as all aoplicable legal provisions


                (7) The firm reserves the right to prove unintended solicitation 1f any call made ,n
                violation of the Do Not Call policies was the result of an error Un:ntended Solicitation
                can be defined as a r:hor.e call text message facs1m1le or any other form of
                telecommun1cat1on n which the pnvate party was ,eached 1n error and such error
                can be prover through commun1cat1on logs




https //reweb us/dnc-pohcy/                                                                                   315
                                                                                                         -\
12/13/2019                Case 2:19-cv-04228-GAM Document   13POUCY
                                                   DO NOT CALL  Filed  12/18/19 Page 9 of 14
                                                                    I REWeb




                (8) In the event of any question regarding the provIsIons of applicable law or this Do
                Not
                Call Policy and Procedure. the representative of the Firm shall promptly contact Kyle
                McLaughlin or any other administrative member of the firm to obtain clarification



                REWeb Real Estate. LLC
                1441 Ridge Street Naples. FL 34102
                239-300-2877
                1nfo@reweb us




                              GIVE US A CALL
                              239 300 2877

                              SEND A MESSAGE
                              INFO@REWEB.US


                              VISIT US
                              1441 Ridge Street Naples, FL 34103




             DNC POLICY       TERMS & PRIVACY AFFILIATE DISCLOSURE




                                                                     BUY SELL      INVEST JOIN      ABOUT




                                             © 2019 Reweb.us All rights reserved




https //reweb us/dnc-pohcy/                                                                                   415
   '
12/13/2019             Case 2:19-cv-04228-GAM Document   13 POLICY
                                                  DO NOT CALL Filed !12/18/19
                                                                      RbWeb   Page 10 of 14




https 1/reweb us/dnc-pohcy/                                                                   515
                   Case 2:19-cv-04228-GAM Document 13 Filed 12/18/19 Page 11 of 14
12/13/20,9                                                          REWeb Mail - I:legal Text Messages from Re Web

                                                                        Exhibit B
                                                                                                                  Kyle Mclaughlin <kyle@reweb.us>



  Illegal Text Messages from ReWeb
  Andy P. <andyperrong@gmail.com>                                                                                         Wed, Sep 11. 2019 at 3 45 PM
  To: Kyle McLaughlin <kyle@reweb us>

    You are wrong. I know you are wrong. I have case law to prove that you are wrong You will not win. You are the one that
    Is wasting your time by relying on inaccurate and outdated sources about the tcpa. You need a lawyer.
    $7,000 gets this case settled. I told you that the amount would go up when I hung up on the phone That's as good as it's
    going to get, as good as it's ever going to get, and Is the best offer in all possible worlds.

    I'm driving to the courthouse now to file this.
    On Wednesday, September 11, 2019, Kyle McLaughlin <kyle@reweb us> wrote:
    >
    >Andrew,
    > See below copy and paste straight from the TCPA, you are wasting our time here. We can prove all of this, especially
    #6:
    >
    > Calls and faxes
    > The TCPA also covers robocalls and faxes, and there is a safe harbor provision for the Do Not Call portion of the TCPA.
    To potentially be covered by the provision, a company needs to show that it:
    >
    > has written procedures regarding compliance with the do-not-call requirements
    > trains personnel in those procedures
    > monitors and enforces compliance with those procedures
    > maintains a company-specific list of telephone numbers that may not be called
    > has accessed the national do-not-call registry no more than 31 days before calling a consumer
    > maintains records of this process and can show that any call violation was made in error
    >
    > Call me on my mobile if you need to discuss this further; otherwise please spare yourself and us the time and expense
    for this to go nowhere.
    > Thank you,
    > Kyle McLaughlin, PA
    > President                                                                                                            ,
    > Licensed FL Real Estate Broker<https.//c13.googleusercontent com/proxy/BjfK-F _ZvlJsP7zXZYMOh4jffot-
    GZpb45WTWK-9PVfjz7EtNS8uO3EClka_Kc4Dml8X00hhwx146dvZyqNnKyZ9Nx8LajEsqEGrYvgtTs=s0-d-e1-ft#
    https.//imagizer imageshack com/v2/1024x768q90/924/ZuyPgG png>
    > REWeb
    >
    > 1441 Ridge Street
    > Naples, FL 34103
    > t: 239.300.2877
    > m: 239.641.1892
    > e: kyle@reweb us
    > https'.//reweb.us/<https://ci5 googleusercontent.com/proxy/rWehJX8xmwloJr-oK-A7n6UJasQ3ff3qFNb-
    HVAVfmEY5Fb6oxg39ozJQhuKHVT_ Y75tRL4PLAtYqcF-luT8k_zGJxNReHsxd9xEr48IdEVoorxl 1fqG


                                                                                                                                                         [-[!--
    tDbSJ8Sb35fRXHdblpfWj63b=s0-d-e1-ft#https•/fcodetwocdn.azureedge net/images/ma1l-s1gnatures/generator/all-
    inclusive/fb png> <https //ci3 googleusercontent com/proxy/UfllcxDtsq-AVkEsbNSc4_Gfmf9G_
    aSpWLsu L9O1 saPyDz1ZEgWJ7GmCHbanFyke4LLrD4JG-aRLXUSwo YAJYvfaJ BRt3cWu2p8DOBs
    dxThbzhkqq7MUbL9IcbUxfofQHkxpdLucYgUx=s0-d-e1-ft#https.//codetwocdn.azureedge net/images/mail-s1gnatures/ ·                                              @
    generator/all-inclus1ve/ln png> <https //c15 googleusercontentcom/proxy/lBTRjMJtshKDp4kDlmlTpiVGKa2xQG         • _
    ed59nDkrZSAyaDDHoqJ6y5XYUtLLYpU5HOkdA4M4mFugnZUsJroZ8gs 71 zoXdm0b2Zs2xRmmOR3e Y8eNYQM46Ki
    kRNE_F5Vrs-Z_g5EvgQu=s0-d-e1-ft#https //codetwocdn azureedge.net/images/mail-signatures/generator/all-
    inclusIve/tt png> <https•/fcI6 googleusercontent com/proxy/798xewNVRV_mp4MN3jHN4pFyfezDcvc5SwTMB_kd_
    8gCS4I2VL7zen6j4z4OylznprCfpVoFk76Ahm58Wa6ay6O6uXsWD8NkzXlawUlvD-
    U0OhC1abBTM96JKCr34mSDzK2uSV8RnEFr=s0-d-e1-ft#https //codetwocdn azureedge net/images/mail-signatures/
    generator/all-mclusIve/gp png> <https //ci4 googleusercontent.com/proxy/yIElfhHnZSIEpPT2OPczMzXlqSUDMV
    5zAwm6AEs9Pbsf9O3v3E0X0CWKbXqaUTUKwTacmr3VghedgKV7AWdDyHvUaH
    3OUWim05MwxgXKIBXxQLaS8CfN Pbr-GWtr1 gWac0IXdRWXsuWt=s0-d-e 1-ft#https'.//codetwocdn
    azureedge net/images/maIl-s1gnatures/generator/all-inclusive/yt png> <https //ci5.googleusercontent com/proxy/
https /!mail .google .com/mrul/u/ J91k=bb405d70f8&v1ew =pt&search-all&permmsgid ,-msg-f%3A I6444095331898 I 9 I 66&s1mpl =msg-f%3A I 644409533 I 89819 I66   1/3
                      Case 2:19-cv-04228-GAM Document 13 Filed 12/18/19 Page 12 of 14
12/13/2019                                                         REWeb Mail - Illegal Text Messages from Re Web
    VMbpFISuuGwZcoxMSQgx7Rfmnz7p0C1Dnuq1YgaMOJm5Kb7aNKmw9dgd7QPgKz615fdLnsxtzwkjmAr3wo5Uymw8S-
    ZoDXBv71 q6UtcpJns T-Dh0ac1 X2o4 _qSCKdJqgFDOCxqet_4nu=s0-d-e 1-ft#https·//codetwocdn
    azureedge neVimages/mail-signatures/generator/all-inclusive/it.png>
    >
    > <https·//c13.googleusercontent com/proxy/Qd48JGZS1zYWBmy19WrVfPH-IJ-6pHTjQSLIJFa7XW5dQZq4JNxllixJl6_gL_
    HNMRNgot8v6MEm3CYq5XIZOPfYD2KWqocenOjm9YN6rg=s0-d-e1-ft#https'.//imag1zer 1mageshack.
    com/v2/640x480q90/921 /pG40tK png>
    >
    > On Wed, Sep 11, 2019 at 11:34 AM Kyle McLaughlin <kyle@reweb us> wrote:
    >>
    >>Andrew,
    » Thank you for your message and I apologize for the delay in response -
    » After some thorough searching of our database, I was unable to locate the contact information you provided in your
    email. Furthermore, the phone number in question that reached out to you, 239-319-6036, does not belong to any Reweb
    representative - you can verify this by visiting our contact and about us page here on our website: https://reweb.us/meet-
    our-team/
    » I also took the liberty of searching the county records of the counties in which we do business in (Lee and Collier
    Counties) and your name or mailing address did not reflect as a property owner within our immediate market. I bring this
    up because we provide Real Estate services only within the aforementioned jurisdiction; certainly not in or around
    Jenkintown, PA.
    » Lastly, you mentioned the message was directed towards "Devin" a supposed owner of 1425 NW 8th Place in Cape
    Coral, FL - Since that is clearly not you, it appears as though you may have received this message in error, which I might
    add is not a violation of any TCPA laws. Nonetheless, I understand your concern and can assure you that I was unable to
    find any records based on the contact information you provided.
    » I do appreciate you bringing this to our attention and I will be sure to place your full contact information within our "Do
    Not Carr list to avoid any potential issues in the future.
    » Have a wonderful day and feel free to reach out to me directly if you have further questions -
    » Best Regards,
    » Kyle McLaughlin, PA
    » President
    » Licensed FL Real Estate Broker<https //ci3 googleusercontent com/proxy/BJfK-F_ZvlJsP7zXZYMOh4jffot-
    GZpb45WTWK-9PVfjz7EtNS8uO3EClka_Kc4Dml 8X00hhwx146dvZyqNnKyZ9Nx8LaJEsqEGrYvgtTs=s0-d-e1 -ft#
    https //imagizer imageshack.com/v2/1024x768q90/924/ZuyPgG png>
    >>
    >>
    » 1441 Ridge Street
    » Naples, FL 34103
    » t: 239.300.2877
    » m: 239.641.1892
    >> e: kyle@reweb us
    » https://reweb.us/<https //ci5 googleusercontent com/proxy/rWehJX8xmwloJr-oK-A7n6UJasQ3ff3qFNb-
    HVAVfmEY5Fb6oxg39ozJQhuKHVT_ Y75tRL4PLAtYqcF-luT8k_zGJxNReHsxd9xEr481dEVoorxl1fqG
    tDbSJ8Sb35fRXHdblpfWj63b=s0-d-e1-ft#https//codetwocdn azureedge neVimages/ma1l-signatures/generator/all-
    inclusive/fb png> <https //c13 googleusercontent.com/proxy/UfllcxDtsq-AVkEsbNSc4_Gfmf9G_
    aSpWLsuL9O1 saPyDz1ZEgWJ7GmCH banFyke4LLrD4JG-aRLXUSwo YAjYvfaJBRt3cWu2p8DOBs
    dxThbzhkqq7MUbL91cbUxfofQHkxpdLucYgUx=s0-d-e1-ft#https //codetwocdn azureedge.neVimages/ma1l-s1gnatures/
    generator/all-inclus1ve/ln.png> <https //c15.googleusercontent com/proxy/lBTRJMJtshKDp4kDlm1TpiVGKa2xQG
    ed59nDkrZSAyaDDHoqJ6y5XYUtLLYpU5HOkdA4M4mFugnZUsJroZ8gs71zoXdm0b2Zs2xRmmOR3eY8eNYQM46KzlL
    kR NE _F 5Vrs-Z_g5 EvgQu=s0-d-e 1-ft#https 1/codetwocdn azureedge. neVimages/mail-sig natures/generator/all-
    inclusive/tt png> <https //ci6 googleusercontent. com/proxy/798xewNVRV_ mp4MN3JHN4pFyfezDcvc5SwTMB_kd_
    8gCS412VL7zen6J4z4OylznprCfpVoFk76Ahm58Wa6ay6O6uXsWD8NkzXlawUlvD-
    U0OhCiabBTM96JKCr34mSDzK2uSV8RnEFr=s0-d-e 1-ft#https://codetwocdn azureedge neVimages/mail-s1gnatures/
    generator/all-inclusive/gp.png> <https·//c14 googleusercontent. com/proxy/yiElfhHnZSIEpPT2OPczMzXlqSUDMV
    5zAwm6AEs9Pbsf9O3v3E0X0CWKbXqaUTUKwTacmr3VghedgKV7AWdDyHvUaH                                                 ~
    3OUWim05MwxgXKIBXxQLaS8CfNPbr-GWtr1 gWac0IXdRWXsuWt=s0-d-e1-ft#https 1/codetwocdn                            j                                      i@
    azureedge.neVimages/mail-s1gnatures/generator/all-inclus1ve/yt png> <https//c15.googleusercontent com/proxy/                                        JL
    VMbpFISuuGwZcoxMSQgx7Rfmnz7p0C1Dnuq1YgaMOjm5Kb7aNKmw9dgd7QPgKz615fdLnsxtzwkJmAr3wo5Uymw83-~
    ZoDXBv71 q6Utcpjns T-Dh0ac1 X2o4_qSCKdJqgFDOCxqet_4nu=s0-d-e 1-ft#https /tcodetwocdn
    azureedge neVimages/ma1l-s1gnatures/generator/all-inclusive/it.png>
    >>
    » <https J/ci3 googleusercontent com/proxy/Qd48JGZS1zYWBmyi9WrVfPH-IJ-6pHTjQSLIJFa7XW5dQZq4JNxllixJI
    6_gL_HNMRNgot8v6MEm3CYq5XIZOPfYD2KWqocenOjm9YN6rg=s0-d-e1-ft#https://imag1zer 1mageshack
    com/v2/640x480q90/921 /pG40tK png>
    >>
    » On Tue, Sep 10, 2019 at 1:06 PM Andy P. <andyperrong@gmail com> wrote:
https /lma1l google com/ma11/u/l ?ik= bb405d70f8&v1ewec pt&search=all&permmsg1d msg •f%3A 164440953 3 I 89819 I 66&s1mp!--msg-f%3A l 644409533 I 89819166   2/3
'   .
                    Case 2:19-cv-04228-GAM Document 13 Filed 12/18/19 Page 13 of 14
12/13/2019                                                         REWeb Mail Illegal Text Messages from Re Web
        >>>
        >» September 10, 2019
        >» Re: Violation of the Telephone Consumer Protection Act
        >>>
        >>> Sirs:
        >>>
        »> My name is Andrew Perrong. I write to bring to your attention a telemarketing concern of mine. On August 6, I
        received three text messages placed using an Automatic Telephone Dialing System from the caller ID 239-319-6036 from
        someone with REWeb Real Estate. The messages read, "Hi Devin, I am reaching out to you today in regards to your
        property at 1425 NW 8TH PL - I am a local investor and our company just bought a home near yo"
        »> "urs. We are looking to buy other homes in the area so I wanted to personally reach out to make you an offer if you
        are interested in selling. Please let"
        >» "me know when it would be best for us to chat. Thanks!"
        >» I did not provide my consent to your company/organization to make calls or send text messages to me, and believe
        that your actions constitute illegal violations of the Telephone Consumer Protection Act. My telephone number for which I
        am charged for each call and text message, 215-725-1530, is on the National Do Not Call List. It is my understanding that
        according to the Telephone Consumer Protection Act ("TCPA•), it is illegal to make calls or send text messages to
        someone on the Federal Do Not Call List without first obtaining the express consent of the recipient. Furthermore, the text
        messages appear to have been placed by an Automatic Telephone Dialing System, which is prohibited by the TCPA,
        without first obtaining my written consent.
        >>>
        >» I am also using this e-mail to revoke any purported consent you may continue to have to contact me, even though I
        contend that you never had consent to" contact me. I am also using this e-mail to request a copy of your company's do-
        not-call policy.
        >>>
        »> Please forward to my attention all documents that evidence any purported consent to receive calls/messages from
        your company, any other documents that support a claim that the text message placed to me was not illegal, as well as
        any other documents that support a claim that there is no relationship between the company that made the messages and
        your company, if that's your claim. Before I proceed with a formal claim, I wanted to give your company the opportunity to
        explain its actions. Please forward this information to my attention by e-mail {andyperrong@gma1I com) or a USPS letter
        with an e-mail carbon copy by Friday, September 13,.2019.
        >>>
        »> Thank you kindly,
        >>> Andrew Perrong
        »> 1657 The Fairway #131
        »> Jenkfntown. PA 19046
        »> 215-791-6957
        »> 215-725-1530
        »> <https l/ci3 googleusercontent com/proxy/TOoU6j0e87S7SQZw58ufeRjYXk4pM2CgAohAPhGast-
        SJMfOldTLG28V1 xTqv-qa 1y49cUPgwkfpCPvj6yY0VyOGSuR1ktmee4rcWGmC5s4LvhNKHy5KPvvYZY
        zWaLFvGUr5WUJdrnP896Kt_U7TTDxJ4mk-ZJFcCc76Op--uxvPt8V300RmFNbvURht8JUrrK-W_a3AJl8=s0-d-e1-
        ft#https'.//my-email-signature link/signature g1f?u= 156819&e=67572784&v=0f78fd5f194124b6dfe3678f068611
        d9f15d0f7300afb55d640081 df99cc7269>




https I!mail .google .com/mail/u/ 1?1k- bb405d70f8&v1ew-pt&search,.,all&permmsg1d:msg-f%3A I 6444095331898 I 9 l 66&s1mpl =msg -f%3A 1644409533 189819166   3/3
                Case 2:19-cv-04228-GAM Document 13 Filed 12/18/19 Page 14 of 14



                                           CERTIFICATE OF SERVICE

                 This is to certify that a copy of this answer to the civil action has been sent by ordinary

          United States Mail this 16th day of December 2019 to:




Andrew R. Perrong, Pro Se
Plaintiff
1657 The Fairway #131
Jenkintown, PA 19046




                                                        le Mclaughlin, Broker
                                                      Defendant, Pro Se




                                                    ~~rDefendant, Pro Se
